ORDER DENYING APPEAL
On the basis of the issues set forth in the Petition for Review and Response thereto, we deny the Appeal.
PROCEDURAL REVIEW
The procedural history of this case is set forth in Appellee’s Response to Petition for Review, and as such is supported by a review of the pleadings and record.
Basically, the issue on appeal is one of alleged negligence of counsel/lay advocate for Appellants.
We find no merit in their argument as to this appeal. There are no legal or factual errors in the Order Dissolving Temporary Restraining Order or underlying Order of Eviction which are identified as matters for review by this Court. We find that the Orders were supported by substantial evidence, and there is no showing of denial of due process.
Appellants’ remedy, if any, for their allegation of ineffective counsel is not a basis for appeal in a civil matter.
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT that the Petition for Review be, and the same is hereby denied.
The matter is remanded to the Fort Peck Tribal Court for further proceedings in accordance herewith.